 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   DANIEL VIGNOLI,                    Case No. CV 18-6618 JAK (39&)

12                     Plaintiff,       ORDER ACCEPTING FINDINGS,
                                        CONCLUSIONS AND RECOMMENDATIONS
13        v.                            OF UNITED STATES MAGISTRATE
                                        JUDGE
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                       Defendant.
16

17

18        Pursuant to 28 U.S.C. § 636, the Court the Court has reviewed
19   the Complaint, all the records and files herein, the Amended Report
20   and Recommendation of the United States Magistrate Judge, and
21   Plaintiff’s Objections.    After having made a de novo determination
22   of the portions of the Amended Report and Recommendation to which
23   the Objections were directed, the Court concurs with and accepts
24   the findings and conclusions of the Magistrate Judge. The Court
25   also finds that the issues presented do not warrant a hearing, as
26   requested by Petitioner.
27

28
 1           IT IS ORDERED that Judgment shall be entered affirming the

 2   decision    of   the    Commissioner   and      dismissing   this   action    with

 3   prejudice.

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this

 5   Order    and   the     Judgment   herein   on    Plaintiff   and    counsel   for

 6   Defendant.

 7

 8           JUDGMENT SHALL BE ENTERED IN ACCORDANCE WITH THIS ORDER.

 9

10   DATED: January 31, 2020
                                                           _          __________
11                                                JOHN A. KRONSTADT
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
